February 14, 2012




                                    JUDGMENT

                        The Fourteenth Court of Appeals
                            CITY OF HOUSTON, Appellant

NO. 14-11-00091-CV                        V.

                              DAVID JENKINS, Appellee
                               ____________________



       This cause, an appeal from the trial court’s rulings of January 24, 2011 denying
the City of Houston’s plea to the jurisdiction and granting it summary judgment, was
heard on the transcript of the record. We have inspected the record, and we find that the
trial court correctly denied the City’s plea to the jurisdiction, but erred in granting the
City summary judgment. We therefore AFFIRM the portion of the judgment denying
the plea to the jurisdiction; REVERSE the portion of the judgment granting summary
judgment; and REMAND the case to the trial court for proceedings in accordance with
this court’s opinion.

       We order the City of Houston to pay all costs incurred in this appeal. We further
order this decision certified below for observance.